internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id contact telephone number uil dear we have considered your request for advance approval of your grant-making program under sec_4945 g of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 c of the code and classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program that will be awarding scholarships to individuals who show the potential and the desire for academic achievement in areas of study relating to the advancement of nonviolence and freedom such grants will be made in the furtherance of the grantee’s education at an educational_institution described in sec_170 of the code applicants may be located anywhere and the programs are not intended to be limited geographically the specific criteria for eligibility for selecting recipients for grants will include consultation with the educational institution's academic advisors and others familiar with an applicant's potential and desire for academic achievement and a review of the applicant's transcripts academic records and application materials such as essays and references and interviews the selection committee will consist of the your board members members of the selection committee wiil not derive a private benefit either directly or indirectly from the selection of any grantees over others the members of the board will select recipients on an objective and nondiscrimminatory basis individuals who are employees members of the board_of directors or persons related to them by blood or marriage will not be eligible for the scholarships all scholarship amounts will be paid directly to the educational institutions you will be making primarily single-year grants however you may develop criteria for grant renewal if appropriate depending upon the amouni of funding available the quality of applicants and the foundation's needs as determined by the board prior to disbursement of funds grant recipients will be required to agree in writing to submit reports to you at least annually verified by the educational_institution you will monitor and evaluate the recipient's use of funds you may interview grant recipients or require them to report or make presentations to you about the progress of their studies failure to issue a report or any apparent misuse of funds will be promptly investigated and further disbursements if any will be held until the completion of any investigation you will take all reasonable and necessary steps to recover grant funds or ensure restoration of funds and their dedication to the purposes the grant funds are financing you agree to maintain records which include the following a b information used to evaluate the qualification of potential grantees including any recommendations identification of the grantees including any relationship of any grantee to the private_foundation c the amount and purpose of each grant and all requirements imposed on the grantee with respect thereto all grantee reports and other follow-up data obtained in administering the private foundation's grant program d sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nandisoriminatory basis pursuant to a procedure approved in advance if it is demonstrated that or other similar purposes by such individual the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that __ its grant procedure includes an objective and nondiscriminatory selection process i ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the timitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned ‘on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b of the code the approval of your award program procedures herein constitutes a one- time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the gade this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service therefore this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
